DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coupler” in claims 1-2 and 8-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, where the specification discloses the coupler being the structural equivalent of  “a clip, tie, clamp, buckle, snap on device, hook and loop material, magnets and the like” as discussed on page 4, lines 20-25 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the collar".  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-11, and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Brent (US 3,774,773), herein known as Brent ‘773.
In regard of claim 1, Brent ‘773 discloses a dental tool holder (holder 146) comprising: a body comprising a front wall (surface having the tools 150 attached), the front wall comprising a magnetic material configured to releasably retain at least one dental tool by a magnetic attraction (col 4, lines 16-25 discloses a magnetic means on one planar surface of the holder which provides attachment to the dental tools); and a coupler configured to releasably secure the body to at least one of a dental stand and a dental chair (the prior art discloses a functional/structural 
In regard to claim 2, Brent ‘773 further discloses the body further comprises a top wall, a bottom wall, a rear wall, a first side (147), and a second side (other end of 147, see figure 2).
In regard to claim 10, Brent ‘773 discloses a method of docking at least one dental tool (col 1, line 14-24 discloses docking tools to a holder on a dental examination chair) comprising: providing a dental tool holder (holder 146) comprising a body comprising a front wall (surface having the tools 150 attached, see figures 1 and 2), the front wall comprising a magnetic material (col 4, lines 16-25 discloses a magnetic means on one planar surface of the holder which provides attachment to the dental tools); and releasably attaching a dental tool to the front wall of the body by placing the dental tool within a magnetic proximity of the front wall, wherein the dental tool comprises at least one of a magnetic material and a ferrous material that is magnetically attracted to the magnetic material of the front wall (col 2, lines 62-65 discloses attachment of the medical tools 150 removable from the holder 146  and col 4, lines 16-25 discloses a magnetic means on one planar surface of the holder which provides attachment to the dental tools).
In regard to claim 11, Brent ‘773 further comprising coupling the dental tool holder to at least one of a dental stand and a dental chair (col 2, lines 55-61 discloses the attachment of the holder to a dental stand/chair as seen in figures 1-2 and to portable stand 100 which is disclosed as connecting to a dental chair).
In regard to claim 17, Brent ‘773 further discloses a front surface of the front wall comprises a plurality of alternating ridges and recesses (see figure 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brent ‘773 as applied to claims 2 and 10 above, and further in view of Matsui et al (GB 2043437 A).
In regard to claim 3, Brent ‘773 discloses the claimed invention as set forth above in claim 2, and further disclose the coupler (slot 148/portable stand 100) is disposed at the first side (see figure 2, where the slot 148 is located at a first side 147 and connects the portable stand to the dental chair). Brent ‘773 fails to disclose the coupler comprising a tube-shaped body having a circular outer edge comprising a plurality of teeth configured to interlock with a rod coupler of the dental chair.
However, Matsui teaches a coupler (figure 4) which is tube shaped (see wheel 8, which is tube shaped) body having a circular outer edge comprising a plurality of teeth (pawl teeth 8a) 
As both Matsui and Brent ‘773 disclose a coupler which is configured to connect to a dental chair (see figure 1 of Brent ‘773 and lines 45-55 and figure 1 of Matsui), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the coupler of Brent ‘773 with the coupler comprising a tube-shaped body having a circular outer edge comprising a plurality of teeth configured to interlock with a rod coupler of the dental chair taught by Matsui to achieve the predictable results of attaching the holder to a rod or portion of the dental chair. See MPEP 2143. 
In regard to claim 7, Matsui further discloses a front surface of the front wall comprises a plurality of ridges defining recesses therebetween (see figure 2, where the front portion has raised ridges which create recesses between them. 
In regard to claim 12-13, Brent ‘773 discloses the claimed invention as set forth above for claim 10, and further discloses the body further comprises a coupler (the slot 148 which opens at least one end of the holder 146 to facilitate reversible attachment to the dental chair as seen in figure 1 and disclosed in col 2, lines 55-61 which connects to portable stand 100 which is disclosed as connecting to a dental chair ) disposed at a first side (see figure 2, where the slot 148 is located at a first side 147 and connects the portable stand to the dental chair) and releasably attaching the coupler to a dental chair (where the slot 148/stand 100 are releasable attached to the dental chair as discussed in col 2, lines 31-42). Brent ‘773 fails to disclose the coupler comprises a tube-shaped body having a circular outer edge comprising a plurality of teeth and releasably attaching the coupler to a dental chair by interlocking the plurality of teeth with a rod coupler of the dental chair. 

As both Matsui and Brent ‘773 disclose a coupler which is configured to connect to a dental chair (see figure 1 of Brent ‘773 and lines 45-55 and figure 1 of Matsui), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the coupler of Brent ‘773 with the coupler comprising a tube-shaped body having a circular outer edge comprising a plurality of teeth configured to interlock with a rod coupler of the dental chair and have the releasably attachment of the coupler to the dental chair be by interlocking the plurality of teeth with a rod coupler of the dental chair as  taught by Matsui to achieve the predictable results of attaching the holder to a rod or portion of the dental chair. See MPEP 2143. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brent ‘773 in view of Matsui as applied to claim 3 above, and further in view of Brent (US 3,776,387), herein known as Brent ‘387.
In regard to claims 4-5, Brent ‘773/Matsui discloses the claimed invention as set forth above for claim 3, but fail to disclose the front wall is releasably retained to the body and an inner surface of the front wall comprises a plurality of threaded screw receiver posts that align with screw receivers running from the rear wall, wherein screws fit within the screw receivers and mechanically fasten to the plurality of threaded screw receiver posts, releasably retaining the front wall to the body.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brent ‘773/Matsui to have the front wall is releasably retained to the body and an inner surface of the front wall comprises a plurality of threaded screw receiver posts that align with screw receivers running from the rear wall, wherein screws fit within the screw receivers and mechanically fasten to the plurality of threaded screw receiver posts, releasably retaining the front wall to the body as disclosed by Brent ‘387 for the purpose of placing a detachably secure the front wall to the body enabling replacement of the surface when needed. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brent ‘773 in view of Matsui et al  as applied to claim 3 above, and further in view of Tilman (EP 0820732 A2).
In regard to claim 6, Brent ‘773/Matsui discloses the claimed invention as set forth above in claim 3, but fails to disclose of render obvious a front surface of the front wall comprises a concave curve running from the first side to the second side. 
However, Tilman teaches a front surface (smaller surface F2) which is concavely curved from a first to second side (see page 3, par 1, second underlined portion of the translation which discloses the concave curve of surface F2 and see figure 4) in a dental tool holding device (see 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brent ‘773 to have a front surface of the front wall comprises a concave curve running from the first side to the second side as disclosed by Tilman for the purpose of enabling easy cleaning and disinfecting of the front surface that is in contact with the dental tools. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Brent ‘773 as applied to claim 1 above, and further in view of Valenti (US 2019/0021455).
In regard to claim 8, Brent ‘773 discloses the claimed invention as set forth above in claim 1, but fails to disclose a collar releasably attachable to the at least one dental tool, wherein the collar comprises at least one of a magnet and a ferrous material magnetically attracted to the front wall.
However, Valenti teaches a collar (item 32) releasably attachable to the at least one dental tool (par 88 discloses the attachment to the cord or hose of the dental tool), wherein the collar comprises at least one of a magnet and a ferrous material (par 88 discloses a magnet 30 which is attachable to a clasp) for the purpose of securing the clasp of a cord or hose (par 88). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date to modify Brent ‘773 to include a collar releasably attachable to the at least one dental tool, wherein the collar comprises at least one of a magnet and a ferrous material which would be magnetically attracted to the front wall as disclosed by Valenti for the purpose of securing a cord or hose of a dental tool to the holder. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brent ‘773 in view of Valenti as applied to claim 8 above, and further in view of Tilman.
In regard to claim 9, Brent ‘773/Valenti discloses the claimed invention as set forth above in claim 8, but fails to disclose the collar comprises a sleeve that fits around a handle of the at least one dental tool, a top retaining ring and a bottom retaining ring configured to releasably couple the sleeve to the handle.
However, Tilman teaches a collar comprises a sleeve (handpiece inlay 12) that fits around a handle of the at least one dental tool (see page 2, par 4 of translation), a top retaining ring and a bottom retaining ring configured to releasably couple the sleeve to the handle (see figure 4) for the purpose of enabling a centering and nonslip attachment for the handpiece of the dental tool (page 3, par 1 of translation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Brent ‘773/Valenti to include collar comprises a sleeve that fits around a handle of the at least one dental tool, a top retaining ring and a bottom retaining ring configured to releasably couple the sleeve to the handle as disclosed by Tilman for the purpose of enabling a centering and nonslip attachment for the handpiece of the dental tool.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brent ‘773 as applied to claim 10 above, and further in view of Brent ‘387.
In regard to claims 14-15, Brent ‘773 discloses the claimed invention as set forth above in claim 10, but fails to disclose the front wall is releasably retained to the body and an inner surface of the front wall comprises a plurality of threaded screw receiver posts that align with screw receivers running from the rear wall, wherein screws fit within the screw receivers and 
However, Brent ‘387 teaches a front wall (plate 44) which releasably retained to a body (plate 46), where an inner surface of the front wall comprises a plurality of threaded screw receiver posts that align with screw receivers running from the rear wall (see the screw receivers within the plates 44 and 46 in figure 3), wherein screws (screw means 62) fit within the screw receivers and mechanically fasten to the plurality of threaded screw receiver posts, releasably retaining the front wall to the body (see figure 3 and col 3, lines 36-38). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brent ‘773 to have the front wall is releasably retained to the body and an inner surface of the front wall comprises a plurality of threaded screw receiver posts that align with screw receivers running from the rear wall, wherein screws fit within the screw receivers and mechanically fasten to the plurality of threaded screw receiver posts, releasably retaining the front wall to the body as disclosed by Brent ‘387 for the purpose of placing a detachably secure the front wall to the body enabling replacement of the surface when needed. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over  Brent ‘773 as applied to claim 10 above, and further in view of Valenti.
In regard to claim 19, Brent ‘773 discloses the claimed invention as set forth above in claim 10, but fails to disclose a collar releasably attachable to the at least one dental tool, wherein the collar comprises at least one of a magnet and a ferrous material magnetically attracted to the front wall.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date to modify Brent ‘773 to include a collar releasably attachable to the at least one dental tool, wherein the collar comprises at least one of a magnet and a ferrous material which would be magnetically attracted to the front wall as disclosed by Valenti for the purpose of securing a cord or hose of a dental tool to the holder. 
Claims 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brent ‘773 as applied to claims 10 and 17 above, and further in view of Tilman.
In regard to claim 16, Brent ‘773 discloses the claimed invention as set forth above in claim 10, but fails to disclose a front surface of the front wall comprises a concave curve. 
 However, Tilman teaches a front surface (smaller surface F2) which is concavely curved (see page 3, par 1, second underlined portion of the translation which discloses the concave curve of surface F2 and see figure 4) in a dental tool holding device (see figure 1) for the purpose of enabling easy cleaning and disinfecting (see page 3, par 1, first underlined portion of the translation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brent ‘773 to have a front surface of the front wall comprises a concave curve as disclosed by Tilman for the purpose of enabling easy cleaning and disinfecting of the front surface that is in contact with the dental tools. 

However, Tilman teaches recesses (trough shaped shelves 11) which releasably house the handpiece (see figure 1 and page 2, par 5 of translation) for the purpose of enabling a centering and nonslip attachment for the handpiece of the dental tool (page 3, par 1 of translation).
Therefore, it would be obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Brent ‘773 to have the dental tool be releasably attached within the recesses of the front surface as taught by Tilman for the purpose of enabling a centering and nonslip attachment for the handpiece of the dental tool.
In regard to claim 20, Brent ‘773 discloses the claimed invention as set forth above in claim 10, but fails to disclose the collar comprises a sleeve that fits around a handle of the at least one dental tool, a top retaining ring and a bottom retaining ring configured to releasably couple the sleeve to the handle.
However, Tilman teaches a collar comprises a sleeve (handpiece inlay 12) that fits around a handle of the at least one dental tool (see page 2, par 4 of translation), a top retaining ring and a bottom retaining ring configured to releasably couple the sleeve to the handle (see figure 4) for the purpose of enabling a centering and nonslip attachment for the handpiece of the dental tool (page 3, par 1 of translation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Brent ‘773 to include collar comprises a sleeve that fits around a handle of the at least one dental tool, a top retaining ring and a bottom retaining .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772